Citation Nr: 1826986	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-39 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for post-operative arthroscopy, left knee.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1990 to February 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, , which continued a noncompensable rating for post-operative arthroscopy, left knee.  Jurisdiction currently is with the RO in Philadelphia, Pennsylvania.

In August 2015, the Veteran's attorney requested a 90-day extension.  A formal ruling granting this motion was issued in November 2015.


FINDINGS OF FACT

1.  The Veteran is service-connected for a residual scar from an in-service arthroscopy of the left knee.

2.  The competent and probative evidence shows that the current orthopedic symptoms experienced by the Veteran are not related to the service-connected left knee disability but rather to intercurrent causes, including trauma to the left knee after service.

3.  A residual postoperative arthroscopy scar of the left knee is neither unstable nor painful and measures 15 centimeters.


CONCLUSION OF LAW

The criteria for a compensable rating for a post-operative arthroscopy, left knee scar have not been met.  38 U.S.C. §§ 1155, 5107(b) (2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Higher Ratings

Disability ratings are determined by applying a schedule of reductions in earning capacity from specific injuries or a combination of injuries that is based upon the average impairment of earning capacities.  38 U.S.C. § 1155 (2012).  Each disability must be viewed in relation to its entire history, with emphasis upon the limitations proportionate to the severity of the disabling condition.  38 C.F.R. § 4.1 (2017).  When rating the Veteran's service-connected disability, the entire medical history must be reviewed.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Where there is a question as to which of the two disability evaluations is applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence of record, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).   The Board acknowledges that multiple distinct degrees of disability might be experienced which result in different compensation levels from the time the increased rating claim was filed until a final decision is made.  Staged ratings apply to both initial and increased rating claims.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected post-operative arthroscopy, left knee residuals are currently evaluated at a noncompensable rating for scars, other, under 38 C.F.R. § 4.118, DC 7805.  

Historically, service connection for a left knee disability was granted in a July 1993 rating decision related to an arthroscopy procedure performed in service in October 1992.  A noncompensable rating was assigned under DC 7805-5299.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  In addition, codes ending in "99" are for all unlisted conditions.  Here, DC 7805-5299 was apparently used to designate that the in-service arthroscopic surgery resulted in a left knee scar without any orthopedic manifestations.  The Veteran initiated an appeal from this original rating decision with a notice of disagreement, but did not perfect an appeal.  Hence, it became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Subsequent rating decisions continued to evaluate the Veteran's disability under DC 7805, exclusively for residual scars, as no orthopedic residuals were found related to service and the in-service arthroscopic surgery.  He continued to receive noncompensable ratings under the applicable scar criteria.  In these rating decisions, the RO explained that left knee orthopedic manifestations were found to be related to post-service intercurrent injuries including injuries in 1993 and 1996.  The record shows that the Veteran also underwent surgical procedures on his left knee over the years related to these injuries including a 1994 arthroscopy for cartilage damage, a December 1997 chondroplasty and lateral release, and a total left knee replacement in September 2011.  As the Veteran did not perfect appeals from those prior rating decisions, they too became final based on the evidence of record.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran most recently submitted a claim for a higher rating that was received at VA in February 22, 2013.  Accordingly, the appeal period for the Board's consideration begins on February 22, 2012, one year prior to the date VA received the claim.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

In connection with the current appeal, the Veteran asserts that the current orthopedic manifestations of his left knee entitle him to a compensable rating.  The records show that he underwent a left knee total knee replacement in 2011.  In a February 2016 letter, the Veteran's attorney essentially argued that the Veteran has experienced knee symptomatology since his in-service arthroscopic surgery and that his current symptoms are not related to post-service intercurrent or intervening injuries.  

At a VA examination in May 2015, a VA examiner reviewed the entire record and examined the Veteran.  He opined that the Veteran's current left knee symptoms and residuals from the 2011 total knee replacement surgery are less likely related to the service-connected left knee arthroscopy procedure and explained the rationale for his conclusion.  The only residuals from service were identified as a left knee scar.

The Board finds this opinion to be competent and highly persuasive as the examiner, a physician, reviewed the claims file and discussed the clinical findings, and supported his opinion with cogent rationale.  There is no medical opinion to the contrary.  Therefore, for the current appeal period that stems from the Veteran's February 2012 increased rating claim, the only service-connected left knee symptom related to the in-service arthroscopic evaluation is a residual scar.  Thus, the Board limits its consideration for a higher rating to the scar criteria under DC 7805.   

Scars are evaluated pursuant to 38 C.F.R. § 4.118, DCs 7800-7805.  DC 7805 provides that scars should be evaluated pursuant to DCs 7800, 7801, 7802, and 7804, and adds that any disabling effect(s) not considered in those rating criteria should be evaluated under an appropriate code.

A review of the private treatment records during the period on appeal do not indicate any complaints of or treatments for a left knee scar.  These records also contain no reports or objective findings that the Veteran's scar is unstable.  At the May 2015 VA examination, the examiner indicated that the Veteran's scar was not painful and/or unstable.  His scar was located on the anterior knee measured 15 cm. with arthroscope-related scars noted as barely visible.

Following a thorough review of the record, the Board finds that a compensable rating under DC 7805 is not warranted.

The evidence does not show that the Veteran's left knee arthroscopy scar produces any limitation of function or disabling effects.  See DC 7805.

Diagnostic Code 7804 evaluates scars which are unstable and painful.  38 C.F.R. § 4.118, DC 7804.  A 10 percent rating is warranted for one or two scars that are unstable or painful.  Id.  The objective evidence shows that the Veteran's scars are not unstable or painful and the Veteran has not asserted otherwise.

Diagnostic Code 7800 is inapplicable as the scar is not located on the Veteran's face, head or neck.  Diagnostic Code 7801 is also not applicable as the scar is not shown to be deep and measures less than 12 square inches (77 sq. cm).  Diagnostic Code 7802 evaluates scars, not of the head, face, or neck that are superficial and nonlinear.  The minimum compensable rating under DC 7802 requires such scars to cover an area or areas of at least 929 sq. cm.  The Veteran's scar measures only 15 cm.     

The Veteran's post-operative left knee arthroscopy scar has therefore not met the criteria for a compensable evaluation under any potentially applicable code.  There is no doubt to be resolved; a compensable rating for a post-operative arthroscopy, left knee scar is not warranted.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 4.3 (2017).


ORDER

A compensable rating for post-operative arthroscopy, left knee, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


